Case 1:09-cr-00466-BMC-RLM Document 335 Filed 09/29/18 Page 1 of 7 PageID #: 4211
Case 1:09-cr-00466-BMC-RLM Document 335 Filed 09/29/18 Page 2 of 7 PageID #: 4212



  I.     Background

                A.     Defense Counsel’s Prior Conduct

                 In support of the government’s second supplemental motion for delayed
  disclosure, the government noted that Mr. Balarezo had openly speculated in the press
  regarding the identity of a potential cooperating witness. See Dkt. No. 286 at 2-4. In granting
  the government’s motion to delay disclosure for certain material discoverable under Federal
  Rule of Criminal Procedure 16, the Court stated:

                As the Government explained to the Court in an ex parte filing
                submitted in conjunction with its application, these supplemental
                materials implicate the safety of certain of the Government’s
                cooperating and testifying witnesses, because their contents will
                likely reveal those individuals’ identities. Instead of disputing
                this claim, defendant has confirmed that the Government’s fear is
                legitimate. At the August 14 conference, defense counsel stated
                that the Government’s “[w]itnesses are going to be in danger
                when they’re named in court. At some point, the Government is
                going to have to disclose these people’s names publicly not just
                to us . . . .” 8/14/2018 Conf. Tr. 7:10-12. But this argument
                misses the point. As defense counsel acknowledged, the danger
                will crystalize as soon as the witnesses’ names become public.
                The earlier their identities are revealed, the greater the risk. The
                Court continues to agree with the Government on this issue, and
                defendant has done nothing to assuage the Court of its very real
                concerns.

                Indeed, defendant had an opportunity during the August 14
                conference to convince me that he would take measures to protect
                the witnesses’ identities. At that conference, I considered defense
                counsel’s suggestion that limiting the use of these supplemental
                materials to attorneys’ eyes only (“AEO”) would be a reasonable
                compromise. The Government disagreed, and argued that
                defense counsel have been speculating to the press as to the
                identity of testifying witnesses and discussing publicly the
                individuals whom they believe to be cooperating with the
                Government. In response, defense counsel made it clear that they
                would take no extra precautions if the Government provided the
                information on an AEO basis. 8/14/2018 Conf. Tr. 8:13-9:7.
                Instead, defense counsel said they would continue speaking about
                these matters in the same manner they have been throughout this
                case—which includes speculation about potential witnesses.
                That answer did not convince me that they would respond



                                                 2
Case 1:09-cr-00466-BMC-RLM Document 335 Filed 09/29/18 Page 3 of 7 PageID #: 4213



                appropriately and adhere to both the letter and spirit of the AEO
                designation.

                ...

                In support of their conduct, defense counsel argue that this
                speculation is perfectly fine where the fact of a witness’s possible
                cooperation and testimony is publicly available. Defense counsel
                do not seem to appreciate that, although they may accurately
                profess ignorance of the Government’s witness list, their words
                still carry significant weight. When defense counsel speak
                publicly about an issue, they not only draw attention to
                information that, while publicly available, may not have been
                widely known, but they also suggest to the public that they might
                have some underlying knowledge on the issue nevertheless. And
                if defense counsel were armed with identifying information about
                specific cooperating witnesses—which would be public
                knowledge if I granted counsel’s request for an AEO designation
                on these materials—the implications of future public discussions
                and speculation could be serious.

                ...

                Defense counsel has represented to the Court that they intend to
                continue speculating, including with the press, about whom the
                Government might call as witnesses in this case, and which
                individuals may be cooperating with the Government. I am
                convinced that the requested relief is necessary to protect the
                Government’s witnesses.

  Dkt. No. 291 at 2-4.

                 In response to the Court’s order, Mr. Balarezo filed a motion for reconsideration,
  assuring the Court that he had not been “sufficiently articulate” and “inartfully explained” at
  the status conference on August 14, 2018. Dkt. No. 294 at 1. He asserted that he could be
  “trusted” and that, “if the information at issue was disclosed for attorney’s eyes only, counsel
  would not disclose or discuss the material or its contents with any third-party, including Mr.
  Guzman.” Id. at 2.

                 Following these complaints, the Court denied Mr. Balarezo’s reconsideration
  motion. See Aug. 30, 2018, Dkt. Entry. The Court noted, however, that it “accept[ed] the
  explanation that defense counsel merely misspoke and is acting in good faith, but as the Court’s
  August 24, 2018 order points out, it is easy to inadvertently disclose sensitive information of
  this nature.” Id.



                                                 3
Case 1:09-cr-00466-BMC-RLM Document 335 Filed 09/29/18 Page 4 of 7 PageID #: 4214
Case 1:09-cr-00466-BMC-RLM Document 335 Filed 09/29/18 Page 5 of 7 PageID #: 4215
Case 1:09-cr-00466-BMC-RLM Document 335 Filed 09/29/18 Page 6 of 7 PageID #: 4216



                 witnesses are not identified by name herein, the defendant’s
                 criminal associates likely could use the information described
                 herein to identify those witnesses.

  Dkt. 327 at 95.

                 B.     The Court Should Sanction Mr. Balarezo for Violating the Protective
                        Order

                  Less than 48 hours after receiving access to identifying information about the
  government’s cooperating witnesses for the first time, Mr. Balarezo disseminated that
  information to a third-party. His actions are an explicit violation of the terms of the protective
  order in this case. These actions come on the heels of his admitted speculation in the press
  regarding the identity of a cooperating witness. Either Mr. Balarezo fails to appreciate the
  affect that his words have on potential witnesses in this case or he is purposefully trying to
  intimidate them. Regardless, his conduct is dangerous, has the effect of pressuring witnesses
  into silence and must be stopped prior to the government’s disclosure of its § 3500 material. 2
  This time, Mr. Balarezo cannot claim that he was not “articulate” or “inartful”;
                      referring to protected information is clear, and it warrants sanctions.

                The risk to the government’s witnesses will be at its height in the coming weeks
  and months. The protective order is in place to attempt to minimize that risk and to ensure that
  the Sinaloa Cartel does not harm or kill those witnesses. To deter future violations of that
  order—which could have dire consequences—and to ensure that Mr. Balarezo takes his
  obligations pursuant to that order seriously, the government respectfully requests that the Court
  sanction him by imposing a monetary fine in an amount deemed appropriate by the Court or
  impose other sanctions that the Court deems appropriate.

  III.   Partial Sealing is Appropriate

                  Pursuant to the protective order in this case, the government respectfully
  requests permission to submit this brief partially under seal. See Dkt. No. 57 ¶ 8. Portions of
  this brief refer to a cooperating witnesses. Although the cooperating witness is not identified
  by name herein, the defendant’s criminal associates likely could use the information described
  herein to identify that witness.

                Thus, partial sealing is warranted because of the concerns regarding the safety
  of potential witnesses and their families, and the danger posed by disclosing the potential
  witnesses’ identities and their cooperation with the government. See United States v. Amodeo,

                 2
                  In light of Mr. Balarezo’s violation of the protective order, the government
  may seek to delay disclosure of 18 U.S.C. § 3500 material for additional witnesses. The
  government will make any additional such motions in advance of the October 5, 2018 deadline
  to disclose § 3500 material for cooperating witnesses.


                                                  6
Case 1:09-cr-00466-BMC-RLM Document 335 Filed 09/29/18 Page 7 of 7 PageID #: 4217



  44 F.3d 141, 147 (2d Cir. 1995) (need to protect integrity of ongoing investigation, including
  safety of witnesses and identities of cooperating witnesses, and to prevent interference, flight
  and other obstruction, may be compelling reason justifying sealing); see Feb. 5, 2018 Mem. &
  Order Granting Gov’t Mot. for Anonymous and Partially Sequestered Jury, Dkt. No. 187 at
  2-3 (concluding that defendant’s actions could pose risk of harm to cooperating witnesses).
  As the facts set forth herein provide ample support for the “specific, on the record findings”
  necessary to support partial sealing, Lugosch v. Pyramid Co., 435 F.3d 110, 120 (2d. Cir.
  2006), the government respectfully requests that the Court permit the government to file this
  motion for sanctions partially under seal. Should any order of the Court regarding this
  application describe the sealed information in question with particularity, rather than in
  general, the government likewise requests that those portions of the order be filed under seal.


                                                     Respectfully submitted,

                                                     RICHARD P. DONOGHUE
                                                     UNITED STATES ATTORNEY
                                                     Eastern District of New York
                                                     271 Cadman Plaza East
                                                     Brooklyn, New York 11201

                                                     ARTHUR G. WYATT, CHIEF
                                                     Narcotic and Dangerous Drug Section
                                                     Criminal Division,
                                                     U.S. Department of Justice

                                                     OF COUNSEL:

                                                     ARIANA FAJARDO ORSHAN
                                                     UNITED STATES ATTORNEY
                                                     Southern District of Florida


  cc:    Clerk of Court (BMC) (via ECF)
         Defense Counsel (via Email)




                                                 7
